EXHIBIT 10.24

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (the “Agreement”) is made and entered into
by and between Synaptics Incorporated (“Synaptics”) and Thomas J. Tiernan
(“Tiernan”).

RECITALS



  A.   Tiernan, the Chief Executive Officer, has been employed by Synaptics
since March 27, 2006.



  B.   Tiernan’s employment at Synaptics has been terminated as a result of his
voluntary resignation, effective October 8, 2010, at which time, Tiernan will be
relieved of all responsibilities as a Synaptics employee.



  C.   The parties hereto wish to settle and compromise fully and finally any
and all claims Tiernan has or purports to have against Synaptics and others,
including, but not limited to, those arising out of Tiernan’s employment and the
termination of his employment, on the terms and conditions set forth in this
Agreement.

COVENANTS

In consideration of the mutual promises in this Agreement, it is agreed as
follows:



  1.   Termination. Tiernan and Synaptics agree that Tiernan’s employment will
be terminated as of October 8, 2010 (the “Termination Date”). Effective
October 8, 2010, Tiernan and Synaptics further agree that Tiernan will resign
from Synaptics’s Board of Directors, and Tiernan will withdraw as a nominee for
election to Synaptics’s Board of Directors, which election will be conducted at
the annual meeting of stockholders of Synaptics Incorporated to be held on
October 19, 2010. Tiernan will be paid all earned wages, accrued but unpaid
benefits relating to vacations, other executive perquisites, and reimbursements
through the Termination Date on October 11, 2010. In addition, Tiernan will
receive:



  a.   Salary. Synaptics shall pay to Tiernan for one (1) year following the
Termination Date, his base salary of Four Hundred Seventy-five Thousand Dollars
($475,000) in equal installments on such dates as base salary would otherwise be
paid by Synaptics in accordance with its regular payroll procedures, less
applicable deductions and withholdings.



  b.   Targeted Incentive Bonus. Synaptics shall pay to Tiernan 50% of his
annual targeted incentive bonus in the amount of Two Hundred Thirty-seven
Thousand Five Hundred Dollars ($237,500), less applicable deductions and
withholdings, on April 11, 2011, and 50% of his annual targeted incentive bonus
in the amount of Two Hundred Thirty-seven Thousand Five Hundred Dollars
($237,500), less applicable deductions and withholdings, in October 2011.

1

 

1



--------------------------------------------------------------------------------



 



  c.   Benefits. Synaptics shall pay for one (1) year following the Termination
Date, the premium for Tiernan and his dependants, if any, for continued health
insurance benefits coverage currently provided to him inclusive of Medical,
Dental, and Vision coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1986 (“COBRA”), provided that Tiernan applies for such COBRA benefits
(“COBRA Payment”).

Synaptics shall provide Tiernan with the right to elect whatever group health
plan continuation coverage to which Tiernan and his dependants, if any, are
entitled, if at all, pursuant to COBRA. Following the one (1) year COBRA Payment
period set forth above, payments for coverage pursuant to COBRA will be
Tiernan’s sole and exclusive responsibility and Tiernan acknowledges Synaptics
will not be paying any portion of the COBRA premium payments for Tiernan or his
dependants, if any.

Synaptics shall pay for one (1) year following the Termination Date the premiums
for Tiernan for life insurance and disability coverage as provided to him as of
the Termination Date under either the current policies, if possible, or
comparable standard policies.



  d.   Stock Options. All unvested options and Restricted Stock Units (RSUs)
held by Tiernan as of the Termination Date will continue to vest for a period of
one (1) year after the Termination Date. Such unvested options that continue to
vest pursuant to the preceding sentence and all vested options will continue to
be exercisable during such continued vesting period and remain exercisable for a
period determined as if Tiernan terminated employment at the end of the
continued vesting period, but not beyond the original term of the option.



  2.   Severance Consideration. In consideration for the execution, delivery,
and non-revocation of this Agreement by Tiernan, Synaptics will accept Tiernan’s
voluntary resignation, will provide the consideration set forth in Section 1 of
this Agreement, and shall agree to enter into the Release as set forth in
Section 4 of this Agreement (the “Severance Consideration”).



  3.   No Entitlement. Tiernan understands and agrees that he is receiving this
Severance Consideration in exchange for this Release, and Tiernan is not
otherwise entitled to this Severance Consideration.



  4.   Release. The Release set forth in this section is effective as of the
Effective Date of this Agreement.

(a) Tiernan for himself and, as applicable, his agents, attorneys, successors,
and assigns, hereby fully, irrevocably, and unconditionally releases Synaptics,
its predecessors, parent, subsidiaries, affiliated entities, and the past and
present officers, directors, employees, fiduciaries, shareholders, agents,
successors, representatives and assigns of each and all of them, and all persons
acting by, through, under or in concert with them (hereinafter collectively
referred to as “Releasees”), from any and all claims, charges, complaints,
liabilities, and obligations of any nature whatsoever, which Tiernan may have
against Synaptics or any of the Releasees, whether now known or unknown, and
whether asserted or unasserted, arising from any event or omission occurring
prior to the Effective Date of this Agreement. This Release does not affect
rights or claims that may arise after the Effective Date of this Agreement.

2

 

2



--------------------------------------------------------------------------------



 



Without limiting the foregoing, this release includes any and all claims arising
out of or which could arise out of the employment relationship between Tiernan
and Synaptics and Tiernan’s termination, including but not limited to: (i) any
and all claims under Title VII of the Civil Rights Act of 1964, as amended, the
Americans with Disabilities Act, Section 1981 of the Civil Rights Act of 1866,
as amended, the Age Discrimination in Employment Act, as amended, the Equal Pay
Act, the Family and Medical Leave Act, the Fair Labor Standards Act, ERISA,
COBRA, the Worker Adjustment and Retraining Notification Act, the California
Family Rights Act, as amended, the California Fair Employment and Housing Act,
as amended, the California Labor Code Section 132a, the California Disabilities
in Employment Act, the National Labor Relations Act, as amended, state and local
civil rights laws, California wage payment laws, and any and all similar laws in
other states; (ii) any and all Executive Orders (governing fair employment
practices) which may be applicable to Synaptics; (iii) any other provision or
theory of law or equity; and (iv) any amendments or successor or replacement
statutes to those listed hereinabove. Tiernan understands and acknowledges that
Title VII of the Civil Rights Act of 1964, ERISA, and state and local civil
right laws, provide Tiernan the right to bring actions against Synaptics if,
among other things, Tiernan believes he has been discriminated against on the
basis of race, ancestry, color, religion, sex, national origin, medical
condition, sexual orientation, disability, or benefit eligibility. With full
understanding of the right afforded under these Acts, Tiernan agrees that he
will not file any action against Synaptics and/or Releasees based upon any
alleged violation of these Acts or under any other theory of law or statute,
including but not limited to, back pay, front pay, attorney’s fees, damages,
interest, waiting time, penalties, reinstatement, or injunctive relief that
could be assessed by any federal, state or local court, any administrative
agency, or any other forum with competent jurisdiction.

This release may be pled as a complete bar and defense to any claim brought with
respect to the matters released in this Agreement.

(b) Synaptics on behalf of itself and its predecessors, parent, subsidiaries,
affiliated entities, and past and present officers, directors, employees,
shareholders, agents, successors, representatives and assigns of each and all of
them, does hereby release and forever discharge Tiernan from any and all claims,
rights, demands, actions, causes of action, damages and liabilities of any and
every kind, nature and character whatsoever, whether based on a tort, contract,
statute, or any other theory of recovery, whether known or unknown, arising or
that could have been asserted on or before the Effective Date of this Agreement,
excluding claims of fraud, intentional tort, misappropriation of trade secrets,
and breach of duties, including, without limitation, breaches of any duty or
obligation imposed upon Tiernan under his confidentiality obligations to
Synaptics.

3

 

3



--------------------------------------------------------------------------------



 



(c) Both Tiernan and Synaptics acknowledge that California Civil Code
Section 1542 states:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.

Notwithstanding California Civil Code Section 1542, both Tiernan and Synaptics
hereby enter into the waiver and release as set forth in this Section 4 of this
Agreement, subsections included, and waive all rights or defenses under
Section 1542 of the California Civil Code. Tiernan and Synaptics hereby agree
that their respective rights under Section 1542 of the California Civil Code are
hereby waived with respect to the claims released in Section 4 of this
Agreement.

(d) Tiernan acknowledges and agrees that the consideration he is receiving under
this Agreement is sufficient consideration to support the release of all
entities and persons identified in Section 4 of this Agreement, and that said
consideration is in addition to anything of value to which Tiernan is entitled.

(e) Tiernan agrees and represents that he has not filed, or caused to be filed,
any claim or charge with any adjudicative body, regulatory body, or agency
arising out of his employment or termination of employment.

(f) Tiernan specifically understands and acknowledges that the Age
Discrimination in Employment Act of 1967, as amended, provides him the right to
bring a claim against Synaptics if he believes that he has been discriminated
against on the basis of age. Tiernan understands the rights afforded under this
Act and agrees that he will not file any such claim or action against Synaptics
and/or Releasees, including, but not limited to, back pay, front pay, attorney’s
fees, damages, reinstatement, or injunctive relief.

(g) Tiernan and Synaptics do not intend to release claims that Tiernan may not
release as a matter of law, including, but not limited to, claims for indemnity
under California Labor Code 2802. In addition, Tiernan is not releasing claims
for indemnity pursuant to the Indemnification Agreement dated as of March 28,
2006.

(h) To the fullest extent permitted by law, at no time subsequent to the
execution of this Agreement will Tiernan pursue, or cause or knowingly permit
the prosecution, in any state, federal or foreign court, or before any local,
state, federal or administrative agency, or any other tribunal, any charge,
claim or action of any kind, nature and character whatsoever, known or unknown,
which Tiernan may now have, has ever had, or in the future may have against
Releasees, which is based in whole or in part on any matter covered by this
Agreement. Notwithstanding the foregoing, nothing in this section shall prohibit
Tiernan from filing a charge or complaint with a government agency such as, but
not limited to, the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Department of Labor, the California Department of Fair
Employment and Housing, or other applicable state agency. However, Tiernan
understands and agrees that, by entering into this Agreement, he is releasing
any and all individual claims for relief.

4

 

4



--------------------------------------------------------------------------------



 



  5.   Return of Property. Upon the Termination Date, Tiernan agrees to promptly
return all items of Synaptics property he has or over which he has control,
including but not limited to all records, designs, patents, business plans,
financial statements, manuals, memoranda, lists, and other property delivered to
or compiled by Tiernan by or on behalf of Synaptics (or its subsidiaries) or its
representatives, vendors, or customers that pertain to the business of Synaptics
(or its subsidiaries), all equipment belonging to Synaptics, all code and
computer programs and information of whatever nature, tools, manuals, and any
and all other materials, documents or information, including but not limited to
confidential information in his possession or control, and that he will retain
no copies thereof. Likewise, all correspondence, reports, records, charts,
advertising materials, and other similar data pertaining to the business,
activities or future plans of Synaptics (or its subsidiaries) that has been
collected by Tiernan shall be delivered promptly to Synaptics upon the
Termination Date.



  6.   Trade Secrets/Confidentiality. Tiernan acknowledges that during the
course of his employment, he had access to various trade secrets, whether in
existence or proposed, and confidential information of Synaptics. Such
information includes, but is not limited to, business plans, schematics, blue
prints, software, hardware, financial information, manuals, training programs,
profit margins, marketing plans, customer information, and the specific terms of
Synaptics’s relationships or agreements with its respective significant vendors
or customers. Tiernan agrees that he shall not disclose such information or use
it in any way, at any time in the future, except to the extent such information
becomes publicly available through lawful and proper means, or to the extent
that Tiernan is required to disclose such information pursuant to subpoena. If
such information is requested pursuant to a subpoena, Tiernan must give
immediate and timely notice to Synaptics, so that Synaptics has a reasonable
opportunity to seek judicial relief to preclude disclosure, if necessary.
Without limitation, the prohibition in this section includes Tiernan’s use of
such information to directly or indirectly solicit any manufacturer,
manufacturer’s representative, or customer of Synaptics with whom Tiernan had
contact during his employment, and Tiernan’s use of such information to directly
or indirectly interfere with the advantageous business relationship(s) between
Synaptics and any of its customers, vendors or suppliers.



  7.   Restrictive Covenants.



  a.   Notwithstanding the restrictions set forth in Section 6 of this
Agreement, Tiernan acknowledges, represents and agrees that for a period of one
(1) year from the Termination Date, he will not:



  i.   Directly or indirectly attempt to encourage, induce or otherwise solicit,
directly or indirectly, any employee of Synaptics, or any of its affiliates or
subsidiaries, to breach his or her employment agreement or to leave their
employment; and

5

 

5



--------------------------------------------------------------------------------



 



  ii.   Call upon any prospective acquisition candidate, on Tiernan’s own behalf
or on behalf of any person, which candidate was, to Tiernan’s knowledge after
due inquiry, either called upon by Synaptics, or any of its affiliates or
subsidiaries, or for which Synaptics made an acquisition analysis, for the
purpose of acquiring such candidate.



  b.   The Parties acknowledge that covenants and restrictions set forth in
Sections 6 and 7 of this Agreement, subsections included, are necessary to
protect the legitimate business interests of Synaptics and do not prevent
Tiernan from earning a livelihood. The Parties agree that, if the scope of
enforceability of any or all the restrictive covenants set forth in this
Agreement is in any way disputed at any time, a court may modify and enforce the
covenant(s) to the extent it believes to be reasonable under the circumstances
existing at that time.



  c.   Tiernan agrees that the breach by him of Sections 6 and 7 of this
Agreement, subsections included, could not reasonably or adequately be
compensated in damages in an action at law, and that Synaptics shall be entitled
to injunctive relief which may include, but shall not be limited to, restraining
Tiernan from engaging in any activity that would breach this Agreement. However,
no remedy conferred by any of the specific provisions of Sections 6 and 7 of
this Agreement (including this paragraph), subsections included, is intended to
be exclusive of any other remedy and each and every remedy shall be cumulative
and shall be in addition to every other remedy given hereunder, or now or
hereafter existing in law or in equity, or by statute or otherwise. The election
of any one or more remedies by Synaptics shall not constitute a waiver of the
right to pursue other available remedies.



  8.   Sufficient Time to Review. A copy of this Agreement was delivered to
Tiernan on October 8, 2010. Tiernan acknowledges that he has been given a period
of twenty-one (21) days within which to consider this Agreement, that he has
been given an opportunity to consult with an attorney of his own choosing in
deciding whether to execute this Agreement, and that this Agreement must be
signed and returned to the individual identified in Section 9 below no later
than October 29, 2010. If this Agreement is not signed and returned by such
date, it shall be void and have no legal effect.



  9.   Revocation Period. Tiernan understands that he has a period of seven
(7) calendar days from the date he signs this Agreement to revoke this
Agreement, and that, should he decide to revoke it, within said seven days
period, he shall not be entitled to the consideration recited herein. Tiernan
further understands that this Agreement shall not become effective or
enforceable until the expiration of the seven-day period, and, therefore, that
he shall not receive the consideration set forth herein until the revocation
period has expired without Tiernan exercising his right of revocation. Tiernan
agrees that he must provide written notice of revocation of this Agreement to
Jim Harrington, Vice President of Human Resources, Synaptics Inc., 3120 Scott
Blvd., Santa Clara, CA 95054, should he wish to exercise his rights to revoke
this Agreement, within the revocation period. If this Agreement is not timely
revoked, this Agreement will become effective as of the expiration of the
revocation period (“Effective Date”).

6

 

6



--------------------------------------------------------------------------------



 



  10.   Acknowledgement. Tiernan acknowledges, represents and warrants that he
enters into this Agreement knowingly, voluntarily, free of duress or coercion,
and with a full understanding of all terms and conditions contained herein.



  11.   Headings. The headings are for convenience of the parties, and are not
to be construed as terms and conditions of this Agreement.



  12.   Severability. Should any provision in this Agreement be declared or
determined to be illegal or invalid (with the exception of Section 4, in whole
or in part, subsections included), the validity of the remaining parts, terms,
or provisions shall not be affected and the illegal or invalid part, term, or
provisions shall be deemed not to be part of this Agreement.



  13.   Integration. This Agreement, and the Proprietary Information and
Invention Agreement, signed by Tiernan on March 21, 2006 and effective on
April 3, 2006 and the Indemnification Agreement dated as of March 28,2006,
constitute the entire agreement between the parties, and supersede all oral
negotiations and any prior and other writings with respect to the subject matter
of this Agreement, and is intended by the parties as the final, complete and
exclusive statement of the terms agreed to by them.



  14.   Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.



  15.   Amendment. This Agreement shall be binding upon the parties and may not
be amended, supplemented, changed, or modified in any manner, orally or
otherwise, except by an instrument in writing of concurrent or subsequent date
signed by the parties.



  16.   Successors and Assigns. This Agreement is and shall be binding upon and
inure to the benefit of the heirs, executors, successors and assigns of each of
the parties.



  17.   Non-Admission. This Agreement shall not in any way be construed as an
admission by Synaptics that it has acted wrongfully with respect to Tiernan, and
Synaptics specifically denies the commission of any wrongful acts against
Tiernan.

7

 

7



--------------------------------------------------------------------------------



 



  18.   Non-Disparagement. Tiernan agrees that he will not make any written or
oral statement or take any action which he knows or reasonably should know
constitutes an untrue, disparaging, or negative comment concerning Synaptics.
Synaptics agrees that it will not make any written or oral statement or take any
action which it knows or reasonably should know constitutes an untrue,
disparaging, or negative comment concerning Tiernan. If Synaptics’ Human
Resources Department is contacted by prospective employers of Tiernan, Synaptics
will provide only the starting and ending dates of Tiernan’s employment at
Synaptics and the last position Tiernan held at Synaptics. Synaptics also will
advise any such prospective employers that it is Synaptics’ policy to release
only such information.



  19.   Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together constitute one and the same instrument.

      10/13/10   /s/ Thomas J. Tiernan
DATE
  Thomas J. Tiernan
 
       
10/13/10
  /s/ Jim Harrington
 
   
DATE
  Synaptics Incorporated
 
  By: Jim Harrington
 
  Its: Vice President Human Resources

8

 

8